Citation Nr: 1225654	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  10-28 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to January 1946. 




This appeal comes before the Board of Veterans' Appeals  (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In conjunction with his July 2010 substantive appeal, the Veteran requested a hearing before the Board, which was scheduled for May 2011.  The Veteran did not appear for the hearing, nor did he provide good cause for his failure to appear. Therefore, his hearing request is considered withdrawn.  38 C.F.R. § 20.704  (2011). 

In July 2011, the Board remanded this matter to afford the Veteran a VA examination.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

VA scheduled the Veteran for an additional examination in connection with his claim on appeal.  VA records shows that the Veteran did not appear for the examination and he has not provided good cause for his failure to appear. 


CONCLUSION OF LAW

The claim for an increased (compensable) rating for otitis media is denied.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.655(a), (b), 4.87, Diagnostic Code 6201 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in an August 2008 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent May 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination in August 2008 with respect to the claim on appeal.  The Veteran was scheduled for an examination in August 2011 to assess the current severity of his service-connected otitis media.  However, he failed to report.  The Veteran's representative states that in their opinion the Veteran may have a legitimate mitigating circumstance for not reporting for the examination and should be given another chance, but does not advance good cause for failure to report for the scheduled examination.  Although VA is required by statute and case law to assist Veterans in the development of claims, the duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran has not demonstrated good cause for his failure to report for the examination; nor has he expressed a willingness to report for an additional examination in support of his claim.  38 C.F.R. § 3.655 (2011).  The Board further notes that in correspondence received from the Veteran in June 2012, in response to the supplemental statement of the case, he stated that he was already 100 percent service-connected for PTSD, without any indication that he wanted to have another opportunity for a VA examination to address the severity of his service-connected otitis media.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Veteran contends that he is entitled to a compensable rating for service-connected otitis media. 

The Veteran's service-connected otitis media is currently rated 0 percent disabling under Diagnostic Code 6201 for chronic nonsuppurative otitis media with effusion (serous otitis media), which provides for rating based on hearing impairment.  38 C.F.R. § 4.87, Diagnostic Code 6201 (2011).  Another potentially applicable diagnostic code is Diagnostic Code 6200, which provides a 10 percent rating for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) during suppuration or with aural polyps.  38 C.F.R. § 4.87 , Diagnostic Code 6200 (2011).  Hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull are rated separately.  38 C.F.R. § 4.87, Diagnostic Code 6200, Note (2011). 

VA medical records dated from June 2008 to November 2009 are negative for complaints or clinical findings related to hearing impairment or otitis media. 

During VA examination in August 2008, the Veteran denied a history of recurrent ear infections, hearing loss, and ear pain.  He reported the course of his condition since onset as stable.  The Veteran also denied a history of hospitalization, surgery, tinnitus, vertigo, dizziness, ear discharge, ear pruritis, and balance or gait problems.  On physical examination, there was no deformity of the auricle or aural polyps.  External canal, tympanic membrane, and mastoids were all normal.  There was no hearing loss or signs of a staggering gait or imbalance, nor was there evidence of middle or inner ear infection or complications of ear disease or secondary conditions.  Based on examination of the Veteran, the examiner diagnosed otitis media without current residuals. 

In July 2011, the Board remanded for the RO to schedule the Veteran for an additional examination, to include audiological and Maryland CNC testing. Although he had been provided an ear disease examination in August 2008, audiological and Maryland CNC testing had not been undertaken.  As a result there was not an adequate basis to assess the severity of the Veteran's current impairment due to his service-connected otitis media.  

The Veteran was notified by letter dated in August 2011 that a request had been made to a VA medical facility nearest to him to schedule an examination in connection with his claim.  He would be notified of the date, time and place of the examination.  He was further notified that the consequences for failure to report for a VA examination without good cause could include denial of the claim.  38 C.F.R. § 3.655 (2011).

VA records show that the Veteran failed to report for a VA examination in August 2011.  It was noted that the Veteran contacted the RO later that same month, and that the RO returned the call and left a message.  However, the Veteran did not return the call.  The RO then sent a letter on August 25, 2011, but received no return call from the Veteran.  

The regulations provide that when entitlement to or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, specified action shall be taken. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or the death of an immediate family member.  38 C.F.R. § 3.655(a) (2011).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2011). 

The Veteran was given proper notice that a VA examination was to be scheduled.  However, the Veteran failed to report for the scheduled examination in August 2011.  No further correspondence has been received from the Veteran regarding his failure to appear for the examination or any good cause for his failure to report.  As a result, the Board does not have before it the information which it had sought upon remand.
 
The Board has reviewed the evidence and notes that the criteria for an increased rating are not shown under the applicable diagnostic codes, to include a showing of compensable hearing loss.  38 C.F.R. § 4.87, Diagnostic Codes 6200, 6201 (2011).  Therefore, the evidence of record does not support the allowance of an increased rating.  At no time during the appeal period have the criteria for a higher (compensable) rating been met for the Veteran's service-connected otitis media when the evidence of record is considered because the evidence does not show suppuration, aural polyps, or that the criteria for a compensable rating for hearing loss are met. 

The requirement for an additional examination was to ascertain if a higher rating was warranted.  In the absence of the evidence that was sought at that examination, there are no clinical findings to support an increased rating for otitis media.  The Board notes that a claimant, in pursuing his appeal, has some responsibility to cooperate in the development of all facts pertinent to his claims, and the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  However, the record shows that the Veteran failed to report for a scheduled VA examination and has not shown good cause for his failure to report.  The regulation is quite clear.  Failure to report for a scheduled VA examination, without an adequate explanation, requires a denial.  Accordingly, the Veteran's claim for an increased (compensable) rating for otitis media is denied.  38 C.F.R. § 3.655 (2011). 


ORDER


Entitlement to an increased (compensable) rating for otitis media is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


